UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 29, 2012 AGR Tools, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-52043 98-0480810 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Lido Circle, Suite C-1 Lakeway, TX 78724 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 936-539-5744 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement (a)(1)AGR Tools, Inc. (the “Company”) executed a letter of intent on May 29, 2012 to enter into a material definitive agreement (“Agreement”) with Consolidated Oil & Gas, Inc., a Nevada corporation (“CSLG”).Other than with respect to the potential Agreement, there is not currently nor has there ever been a material relationship between the Company and CSLG. (2)The Agreement shall be for the Company to issue Five Million (5,000,000) restricted shares of its common stock to CSLG in exchange for an Eighty Percent (80%) interest in the oil and gas lease known as the Paul Lease, which is for Seven Hundred (700) acres in Overton County, Tennessee.The Paul Lease has Twenty (20) wells that are producing and the Company’s management has plans to drill and complete up to Ten (10) additional new wells on the land. Item 9.01Financial Statements and Exhibits n/a 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGR TOOLS, Inc. Date: May 30, 2012 By: /s/Vern Wilson Name: Vern Wilson Title: Chief Executive Officer, Secretary, Treasurer 3
